TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 21, 2014



                                      NO. 03-12-00758-CV


                                    Cenoplex, Inc., Appellant

                                                 v.

                                        Scott Fox, Appellee




        APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the order granting appellee’s special appearance signed by the trial court

on October 30, 2012. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the trial court’s order but that there was error requiring

correction. Therefore, the Court modifies the trial court’s order to state that the dismissal of this

case is without prejudice. The Court affirms the order as modified. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.